 158DECISIONSOF NATIONAL LABOR RELATIONS BOARDural phenomenonmust be upheld as a true expression of the employees' desires " Gwaltney,Jr & Co ,supraSee also Diamond State Poultry Co , supraThe Independent in its brief makes the following somewhatstartlingstatement:There is no arguing the point that the presence of thugs and tough characters might wellintimidate a potential voter, but it could only intimidate him to the extent of scaring himaway from the polls. This type of imtimidation has not been asserted, and in fact isruled out when we cohsider that 21,128 men out of a possible 24,153 votedEven accepting the premise stated that a potential voter might be intimidated only "to theextent of scaring him away from the polls," that alone is reason enough to set aside the elec-tion.The violent atmosphere showed itself in Brooklyn during the relatively early hoursof the election, and one can only speculate as to the number of those who, by reason of it,might have been deterred from coming to the polls because they may have considereddiscretion the better part of valor The Board never requires proof, either in unfair laborpractice cases or election cases, that given individuals have been in fact coerced by improperconduct, it is sufficient that the conduct found improper be such as to have a tendency tocoerce See G. H. Hess, Inc., 82 NLRB 463, U S. Rubber Co , 86 NLRB 3, 5, N.L.R.B. v.James Thompson & Co., 208 F. 2d 743, 747 Nor is it necessary to show that election impro-priety affected enough employees to change the result. Once it is shown that an election wasconducted under such circumstances as to deter any voters from expressing their free choice,the results of the entire election must be canceled out.The Board's function and duty in cases of this kind was expressed by it in General ShoeCorp., 77 NLRB 124, as follows:In election proceedings, it is the Board's function to provide a laboratory in which anexperiment may be conducted, under conditions as nearly ideal as possible, to determinethe uninhibited desires of the employees. It is our duty to establish those conditions,it is our duty to determine whether they have been fulfilled When, in the rare extremecase, the standard drops too low, because of our fault or that of others, the requisitelaboratory conditions are not present and the experiment must be conducted over againThat is the situation here.And that, too, is the situation in the instant caseFor the reasons stated, I recommend that the objection, classified in the Regional Di-rector's report as A, (1), besustained, and that the election be set aside I further recommendthat the Board order a new election at the earliest possible date convenient with administrativeconvenienceARTHUR S. MACH, YETTA MACH, SAM GELLER, RHODASOLOMON and BEVERLY GELLER, COPARTNERStradingasMACH LUMBER COMPANY, PHILYET CORPORATIONAND CAPITOL WHOLESALE SUPPLY COMPANYiandMIS-CELLANEOUS INDUSTRIAL WORKERS UNION, LOCAL NO.134,affiliatedwithDISTILLERYRECTIFYING & WINEWORKERS INTERNATIONAL UNION OF AMERICA, AFL,Petitioner.Case No.4-RC-2295. April 5, 1954DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before WilliamNaimark, hearing officer. The hearing officer's rulings madeiThe name of the Employer appears as corrected at the hearing.108 NLRB No. 34. CONSOLIDATED VULTEE AIRCRAFT CORPORATION159at the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:The Employer is a New Jersey enterprise comprised of apartnership doing business as Mach Lumber Company, CapitolWholesale Supply Company, a corporation, and Philyet Cor-poration. Capitol is engaged in the purchase and sale of roofingand other materials and is located on the same premises asMach. Most of Capitol's sales are to Mach and all of its businessis transacted within the State.Mach is itself engaged in the saleof lumber and other building materials. Philyet was organizeda number of years ago to construct houses but has transactedno business in the past 3 or 4 years. The employees in issueare on Mach's payroll. The gross annual sales of Mach for theyearending July 31, 1953, were approximately $1,127,000.Of this amount, $5,000 represented out-of-State sales, andbetween $5,000 and $10,000 represented sales to a militaryinstallation within the State. The remainder consisted of salesmade locally to farmers, builders, and homeowners. Duringthe same period, Mach made direct out-of-State purchasesvalued at approximately $51,000 and indirect out-of-Statepurchases valued at $500,000.We believe that the Employer's salesto the military installa-tion within the State did not have a sufficient effect upon thenational defense to warrant our asserting jurisdiction for thatreason.2 As the remaining sales and purchases do not satisfyany other of the Board's jurisdictional standards, we find thatitwill not effectuate the policies of the Act to assert jurisdictionin this case.[The Board dismissed the petition.]Members Murdock and Beeson took no part in the consider-ation of the above Decision and Order.2Alpine Mill&Lumber Co.,107 NLRB 915.CONSOLIDATED VULTEE AIRCRAFT CORPORATION,POMONA DIVISIONandINTERNATIONAL UNION OF OPER-ATING ENGINEERS, LOCAL NO. 501, A.F.L., Petitioner.Case No. 21-RC-3388. April 5, 1954DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Herbert C.Bumgarner,hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.108 NLRB No. 33.